Title: John Adams to Abigail Adams, 29 September 1774
From: Adams, John
To: Adams, Abigail


     
      My Dear
      Phyladelphia Septr. 29. 1774
     
     Sitting down to write to you, is a Scene almost too tender for my State of Nerves. It calls up to my View the anxious, distress’d State you must be in, amidst the Confusions and Dangers, which surround you. I long to return, and administer all the Consolation in my Power, but when I shall have accomplished all the Business I have to do here, I know not, and if it should be necessary to stay here till Christmas, or longer, in order to effect our Purposes, I am determined patiently to wait.
     Patience, Forbearance, Long Suffering, are the Lessons taught here for our Province, and at the same Time absolute and open Resistance to the new Government. I wish I could convince Gentlemen, of the Danger, or Impracticability of this as fully as I believe it myself.
     The Art and Address, of Ambassadors from a dozen belligerant Powers of Europe, nay of a Conclave of Cardinals at the Election of a Pope, or of the Princes in Germany at the Choice of an Emperor, would not exceed the Specimens We have seen.—Yet the Congress all profess the same political Principles.
     They all profess to consider our Province as suffering in the common Cause, and indeed they seem to feel for Us, as if for themselves. We have had as great Questions to discuss as ever engaged the Attention of Men, and an infinite Multitude of them.
     I received a very kind Letter from Deacon Palmer, acquainting me with Mr. Cranch’s designs of removing to Braintree, which I approve very much—and wish I had an House for every Family in Boston, and Abilities to provide for them, in the Country.
     I submit it to you, my Dear, whether it would not be best to remove all the Books and Papers and Furniture in the Office at Boston up to Braintree. There will be no Business there nor any where, I suppose, and my young Friends can study there better than in Boston at present.
     I shall be kill’d with Kindness, in this Place. We go to congress at Nine, and there We stay, most earnestly engaged in Debates upon the most abstruse Misteries of State untill three in the Afternoon, then We adjourn, and go to Dinner with some of the Nobles of Pensylvania, at four O Clock and feast upon ten thousand Delicacies, and sitt drinking Madeira, Claret and Burgundy till six or seven, and then go home, fatigued to death with Business, Company, and Care.—Yet I hold it out, surprizingly. I drink no Cyder, but feast upon Phyladelphia Beer, and Porter. A Gentleman, one Mr. Hare, has lately set up in this City a Manufactory of Porter, as good as any that comes from London. I pray We may introduce it into the Massachusetts. It agrees with me, infinitely better than Punch, Wine, or Cyder, or any other Spirituous Liquor.—My Love to my dear Children one by one. My Compliments to Mr. Thaxter, and Rice and every Body else. Yours most
      affectionately,
     
      John Adams
     
    